EXHIBIT 10.4.1
 


 


 
Schedule of related parties of the Company subscribed to the subordinated debt
offering for the amounts listed.
 


 
Related Party
 
Nature of Relationship
 
Principal Note
   
Warrants
 
Linwood J. Bundy
 
Director
  $ 1,000,000       150,000  
C & M Management & Realty Partners
 
Director Joseph J. Morrow
    200,000       30,000      
  has a controlling interest
               
Janice K Henry and John M Henry
 
Director and spouse
    250,000       37,500  
Patrick J. Lynch
 
Director
    200,000       30,000  
MCO Limited Partnership
 
Director Joseph J. Morrow has
    300,000       45,000      
  has a controlling interest
               
Claire Morrow
 
Spouse of Director
    250,000       37,500  
The Joseph J. & Claire Morrow
 
Spouse of Director is a
    1,000,000       150,000  
  Charitable Foundation
 
  Trustee
               
Joseph J. Morrow Revocable Living Trust
 
Director
    1,000,000       150,000  
Morrow & Co., LLC
 
Director Joseph J. Morrow
    1,000,000       150,000      
  has a controlling interest
               
Nancy Sununu
 
Spouse of Director
    250,000       37,500                        
Total
      $ 5,450,000       817,500  



 